DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,730,115 to Abe.
	Regarding claims 1-3 and 7, Abe teaches a photoelectric conversion device applied to a power conversion circuit (the element acts to transform electricity in the circuit between an input 7 and load 8; Fig. 1, C2/L30-54), comprising
a shell 5 (Fig. 2, C2/L54-66)
at least one light generator 11 (C3/L18-22, C3/L54-59)
at least one photovoltaic generator (3 of Fig. 3 includes at least one solar cell, C6/L24-30)
wherein the at least one light generator 11 and the at least one photovoltaic generator are packed in the shell 5 simultaneously, the at least one photovoltaic generator receives light generated by the at least one light generator in the shell and generates electric energy based on the light (C5/L65-C6/L15), and the at least one photovoltaic generator serves as a power supply of a back-end circuit 6 of the photoelectric conversion device (Fig. 8, C4/L22-39).
Per claim 2, Abe teaches the limitations of claim 1. The photoelectric energy conversion device comprises a plurality of light generators 11 arranged in an M x N matrix, where M ≥ 2 and N ≥ 2 (Fig. 3 shows a 4 x 3 matrix).
Per claim 3, Abe teaches the limitations of claim 2. In the embodiment of Fig. 5, for instance, the plurality of light generators 11 are electrically connected in series and parallel (C3/L23-30; MPEP §2125).
Per claim 7, Abe teaches the limitations of claim 1. The at least one light generator 11 is spaced from the at least one photovoltaic generator in the shell 5 (Figs. 2, 4).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claim 2 above, and further in view of US Patent 5,828,074 to Pearlman.
Regarding claims 4-6, Abe teaches the limitations of claim 2. In the embodiment of Fig. 5, for instance, the plurality of light generators 11 are electrically connected in series and parallel (C3/L23-30; MPEP §2125). Abe teaches that the device of that invention provides an isolation function (C1/L61-65, C6/L31-35), but does not teach that the photoelectric energy conversion device comprises a plurality of photovoltaic generators arranged in a P x O matrix. Pearlman teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a plurality of photovoltaic generators of a device providing an isolating function to be arranged in a P x O matrix, the plurality of light generators electrically connected in series or parallel in order to provide a desired voltage and current (Fig. 6, C6/L53-67). Pearlman illustrates a 2 x 2 matrix.
Abe teaches that the arrangement of light generators is chosen to provide uniform illumination to the photovoltaic generators (C3/L31-40), and illustrates 12 light generators (Fig. 3). Pearlman teaches that the number of the plurality of light generators is chosen to optimize a voltage and current. Therefore, forming the number of the plurality of light generators to be not equal to the number of the plurality of photovoltaic generators is an obvious result of optimizing for uniform illumination and electrical properties. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied to claim 1 above, and further in view of Pearlman.
Regarding claim 8, Abe teaches the limitations of claim 1. Abe teaches that the device of that invention provides an isolation function (C1/L61-65, C6/L31-35), but does not teach that the photoelectric energy conversion device comprises a plurality of photovoltaic generators arranged in a P x O matrix. Pearlman teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a plurality of photovoltaic generators of a device providing an isolating function to be arranged in a P x O matrix, the plurality of light generators electrically connected in series or parallel in order to provide a desired voltage and current (Fig. 6, C6/L53-67). Pearlman illustrates a 2 x 2 matrix.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8,348,453, US PGPubs 2015/0214414, 2011/0007504, JP2004-320976A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726